Title: To James Madison from William Loughton Smith, 21 July 1801 (Abstract)
From: Smith, William Loughton
To: Madison, James


21 July 1801, “Cintra, near Lisbon.” Reports “that our little Squadron arrived at Gibraltar the 1st. of this month: it’s arrival is very opportune & I trust will be attended with great advantages.” Gives an account of recent British-French naval battle at Algeciras. Notes that Portuguese remain on war footing because French have yet to ratify peace signed at Badajoz. Speculates on Spanish motives in settling with Portuguese separately. Has received no word of American ships being captured by Tripolitans; knows that thirty were in Barcelona waiting for either peace or convoy. “The arrival of our Squadron will diffuse life again into our expiring Meditn. Commerce.”
 

   
   RC (DNA: RG 59, DD, Portugal, vol. 5). 4 pp.; marked private; docketed by Wagner.


